Citation Nr: 0418396
Decision Date: 05/14/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-17 381	)	DATE MAY 14 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a sinus disability.  

3.  Entitlement to an initial rating in excess of 10 percent for eczema.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to February 2000.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2002 rating decision of a Regional Office of the Department of Veterans Affairs, which denied the veteran service connection for a bilateral knee disability and a sinus disability.  He was, however, awarded service connection for eczema, and a 10 percent initial rating was assigned.  In October 2002, he filed a Notice of Disagreement regarding these determinations, and was sent an April 2003 Statement of the Case.  He then filed a VA Form 9 in June 2003, perfecting his appeal of these issues.  

The issue of entitlement to service connection for a bilateral knee disability will be the subject of this decision by the Board.  The issues of entitlement to service connection for a sinus disability and for an increased rating for a skin disability will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the veteran if further action is required on the veterans part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained and the duty to notify has been satisfied.  

2.  Credible medical evidence of a current bilateral knee disability has not been presented.  


CONCLUSION OF LAW

The criteria for the award of service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim.  The law also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  There are also new notification provisions contained in this law which require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Regulations implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims on appeal in light of the above-noted change in the law, and the requirements of the new law and regulations have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By virtue of the April 2003 Statement of the Case, the various Supplemental Statements of the Case, and May 2002 RO letter to the veteran notifying him of the VCAA, he has been advised of the laws and regulations governing the claims on appeal and the evidence that he must supply and the evidence that the VA would attempt to obtain.  No VA or private medical records have been obtained, as no such evidence has been indicated by the veteran.  While the veteran did state on his June 2003 VA Form 9 that he has seen a private doctor for treatment of his claimed sinus disability, he has not indicated he has been treated for his claimed bilateral knee disability.  The veteran has not otherwise identified any additional evidence not already associated with the claims folder that is obtainable.  Finally, he has been afforded a recent VA orthopedic examination in conjunction with his claim; for these reasons, his appeal is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held that VA cannot deny a claim without giving the claimant one year to submit the requested evidence or information.  Subsequently, the Veterans Benefits Act of 2003 was signed into law in December 2003.  This law authorizes the VA to make a decision on a claim before the expiration of the period during which the veteran may submit any additional evidence necessary to substantiate his claim.  This change was made effective from November 9, 2000.  Veterans Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  In the present case, the appellant was first sent a letter in May 2002 detailing the evidence that was necessary to substantiate his claims.  The appellant has had over a year since this letter was issued to submit additional evidence, and he in fact has done so; therefore, there is no indication that further delaying adjudication of the appellants appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals for Veterans Claims (Court) holding in Pelegrini v. Principi [17 Vet. App. 412 (2004)], in which the Court held that 38 U.S.C.A. § 5103(a) requires the VA to provide notice to the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim before any initial unfavorable agency of original jurisdiction decision.  In the present case, the RO initially considered the claims on appeal in July 2002, subsequent to the passage of the VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  Prior to that initial decision but subsequent to  the passage of the VCAA, the RO provided notice to the veteran of the laws and regulations governing the claims on appeal and the evidence that he must supply and the evidence that the VA would attempt to obtain, as has already been discussed above.  Finally, the veterans claim was reconsidered on several occasions, most recently in April 2003, in light of the additional development performed subsequent to May 2002.  Therefore, the Board finds no evidence of prejudicial error in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial error when considering VA compliance with the VCAA).  

The veteran seeks service connection for a bilateral knee disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

At the time he entered active military service in February 1996, the veteran was without any abnormalities of the knees.  The veteran first sought treatment for knee pain in September 1996, following completion of basic training.  He was sent for physical therapy.  In May 1997, the veteran sought medical treatment for bilateral knee pain.  On physical examination, he had full range of motion, with no swelling or crepitus.  Patellofemoral pain syndrome, mild, was diagnosed and he was given medication.  He was next seen for bilateral knee pain in October 1997, and patellofemoral pain syndrome was again diagnosed.  He was also treated in February 1999 for left knee pain following airborne school.  On physical examination, his left knee was without deformity, swelling, or crepitus.  Patellofemoral pain syndrome was diagnosed, and he was given medication.  In June 1999, the veteran sought treatment for bilateral knee pain.  On examination, he had a normal gait, with no limp, pelvic tilt, edema, or deformity of the knee.  Bilateral patellofemoral syndrome was again diagnosed, and he was given medication and referred to physical therapy.  On his October 1999 service separation examination, no disabilities of the knees were noted.  

The veteran underwent VA medical examination in June 2002, at which time he reported a history of chronic knee pain.  On physical examination, his knees were without heat, redness, swelling, effective, drainage, abnormal movement, instability, or weakness.  He had extension to 0º and flexion to 140º, and drawers and McMurrays tests were within normal limits.  X-rays of the right and left knees were also negative.  The examiner found insufficient pathology of the knees to render a diagnosis.  

Central to any claim for service connection is a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The veterans June 2002 VA examination was negative for any disabilities of either knee, with the examiner reporting no pathology to render a diagnosis.  The veteran has also not reported receiving any private medical treatment for his knees, and has offered only his own lay statements of bilateral knee pain.  The U.S. Court of Appeals for Veterans Claims (Court) has held that service connection is not warranted for complaints of joint pain in the absence of underlying objective pathology or other evidence supporting subjective complaints of joint pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the present case, the veteran has not presented medical evidence of any current diagnoses of either knee.  Because a current diagnosis of a disability for which service connection may be awarded has not been presented, service connection for a bilateral knee disability must be denied.  

The veteran has himself suggested he has a current bilateral knee disability which began during military service; however, as a layperson, his statements regarding medical diagnosis, causation, and etiology are not binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented objective evidence of a current bilateral knee disability; therefore, service connection for a bilateral knee disability must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.  


REMAND

The veteran seeks service connection for a sinus disability.  According to his October 2002 Notice of Disagreement, he has been treated by a private doctor for this disability subsequent to service; however, these medical records have not yet been obtained by the VA.  The VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim, especially where, as in the present case, the veteran has made known the existence of relevant medical evidence.  38 U.S.C.A. § 5103A (West 2002).  Therefore, because relevant medical evidence exists which has not been obtained by the RO, this issue must be remanded for additional development.  

Next, the veteran has been awarded service connection for eczema, and has perfected an appeal regarding his assigned initial rating of 10 percent.  According to his June 2003 VA Form 9, his service-connected eczema has spread from his elbows, where it was observed on his June 2002 VA medical examination, to other parts of his body, including his knees, legs, and neck.  Where the veterans service-connected disability has increased in severity since his most recent medical examination of record, the fulfillment of the statutory duty to assist requires the scheduling of a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, this issue is remanded for a new VA dermatological examination.  

As the RO is aware, the diagnostic criteria for rating skin disabilities were recently changed, effective from August 30, 2002.  See 67 Fed. Reg. 49590 (2002).  When a law or regulation changes while a case is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In considering the veterans increased rating claim, the revised rating criteria must be applied where applicable.  

Therefore, in light of the above, this claim must be remanded for the following additional development:  

1.  The RO should contact the veteran and request the names and other contact information of any medical care providers not already of record, either VA or private, who have treated his sinus disability subsequent to service.  If any VA medical records are identified by the veteran, those records should be obtained and associated with the claims folder.  For any private medical records identified, the RO should request the veteran authorize the VA to obtain such records on his behalf.  In the alternative, the veteran may obtain and submit such records himself.  

2.  After any evidence obtained as a result of the above development has been associated with the claims folder, then the veteran should be scheduled for a VA dermatological examination, in order to evaluate the veterans service-connected eczema.  The claims file should be reviewed by the examiner in conjunction with the examination.  The examination should include any tests considered necessary by the examiner.  After fully examining the veteran, the examiner should discuss the impairment resulting from the veterans eczema.  Specifically, the examiner should state, to the best of his medical knowledge, what percentage of the veterans body is affected by this skin disability, and what treatment, including use of corticosteroids or other immunosuppressive drugs, he is receiving.  The medical basis for all opinions expressed should also be given.  

3.  The RO should review of the record and ensure that all notification and development actions required by the VCAA are fully satisfied, as well as 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 38 C.F.R. § 3.159 (2003), the recently enacted Veterans Benefits Act of 2003, and any other applicable legal precedent.  This includes informing the veteran of the time he has in which to submit additional evidence.  

4.  Thereafter, the RO should again consider the veterans claims for service connection for a sinus disability and an increased initial rating for eczema in light of the additional evidence added to the record.  In reconsidering the veterans increased rating claim, the RO must apply both the new and old rating criteria for skin disabilities.  If the benefits sought on appeal remain denied, the veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans 
 Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

